            Case 19-80295-TLS                             Doc 11         Filed 03/13/19 Entered 03/13/19 15:31:48                     Desc Main
                                                                         Document     Page 1 of 8
                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF NEBRASKA

 IN THE MATTER OF:                                                                 )       BK. NO. 19-80295
 Thomas Owen Brown                                                                 )       (Chapter 13)
 Tammy Ann Brown                                                                   )
                                                                                   )                        CHAPTER 13 PLAN
                                                                                   )                              AND
                                                                         DEBTOR(S) )                 NOTICE OF RESISTANCE DEADLINE

                                                                     NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”] under the provisions contained in Rule
3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the effective date of Rule
3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to this plan no later than the
date designated in the attached Notice of Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further notice if no
objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the collateral set forth in the claim controls the
amount to be paid subject to the right of the debtor to object to the claim amount and/or the valuation of the collateral in the claim. Avoidance of security
interests or liens must be done by motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would limit the amount of a secured claim or
the value of collateral. The Debtor acknowledges that such limit on the amount of the claim or the value of the collateral shall be raised by objection to
the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would avoid a security interest or lien. The
Debtor acknowledges that avoidance of a security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding as
appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS ARE OR ARE NOT
CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED,
THE PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.

 Nonstandard provisions, set out in PART 11                                                                       Included                   Not Included


PART 1.                    PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected disposable income to be received within
the applicable commitment period of the plan. The payment schedule is as follows:

 A. Monthly Payment Amount (include any   B. Number of Payments                     Base Amount (A X B)
 previous payments)
                                $1,100.00                   60                                                                                       $66,000.00
                                                              Total Plan Base Amount: $66,000.00

 The payment shall be withheld from the Debtor’s paycheck:                                Yes                            No

 Employee’s name from whose check the payment is deducted:                           Thomas Owen Brown

 Employer’s name, address, city, state, phone: Olson Motor Lines PO Box 658 Gretna NE 68028-0000

 Debtor is paid:                   Monthly                           Twice Monthly        Weekly              Biweekly             Other


This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.


Page 1 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11     Filed 03/13/19 Entered 03/13/19 15:31:48                    Desc Main
                                                                     Document     Page 2 of 8
 Debtor                Thomas Owen Brown                                                     Case number        19-80295
                       Tammy Ann Brown

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS REQUIRING PRE-CONFIRMATION
ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS,
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN PAYMENTS MUST
COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE
TRUSTEE UNTIL THE EMPLOYER DEDUCTION BEGINS.

PART 2.                    ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following order; and, unless otherwise provided,
claims within each class shall be paid pro rata:

             1. Pre-confirmation payments for adequate protection or leases of personal property;

             2. Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage payments and regular executory
                contract payments due on Executory Contracts and Leases in PART 7 of this plan, and minimum monthly payments on arrearages on 11
                U.S.C. § 507(a)(1)(A) priority domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
                ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS DESIGNATED IN THE PLAN, THOSE
                MONIES WILL BE DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

             3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL SHOULD NOT DESIGNATE A
                PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED
                FOR ATTORNEY FEES AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
                CONTRACT PAYMENTS];

             4. After payments of the previously listed amounts in (1) through (3) above, additional funds will be distributed prorata to secured claims in
                PART 6, arrearages on Executory Contracts and Leases in PART 7 of this plan and domestic support claims under 11 U.S.C. §
                507(a)(1)(A) in PART 5(B) of this plan;

             5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation allowed under 11 U.S.C. § 1326(b)(3);

             6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C. § 1305;

             7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

             8. General Unsecured Claims.

PART 3.                    §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-confirmation lease payments for leases
of personal property shall be paid by the Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment.
Payments by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have funds
available within 7 working days prior to the end of the 30-day period. Post-confirmation payments are provided for below in PARTS 6 and 7 of this
plan.

 Creditor’s Names and Full                          Last Four Digits of Account   Date of Next Payment Due           Payment Amount
 Address                                            Number
 1. Pentagon Federal Credit
 Union Attn: Bankruptcy
 Po Box 1432
 Alexandria, VA 22313                               0956                                                                                            $150.00

PART 4.                    ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney fees and expenses [Standard
Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved through the
“ALC” Fees process or a separate fee application. Fees and costs requested for allowance are as follows:
 “SAA” Fees Requested                             Fees Received Prior to Filing                      Balance of “SAA” Fees to Be Paid in Plan

Page 2 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11          Filed 03/13/19 Entered 03/13/19 15:31:48                     Desc Main
                                                                          Document     Page 3 of 8
 Debtor                Thomas Owen Brown                                                              Case number        19-80295
                       Tammy Ann Brown

 $4,000.00                                                           $57.00                                     $3,943.00
 “SAA” Costs Requested                                               Costs Received Prior to Filing             Balance of “SAA” Costs to Be Paid in Plan
 $200.00                                                             $0.00                                      $200.00

PART 5                     PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in deferred cash payments unless the holder
of a particular claim agrees to a different treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that
any and all pre-petition penalties, and post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as
a general unsecured claim and not entitled to priority. Such claims are as follows:

             A. Domestic Support Obligations

                           1)      None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced
                           2) Name of Debtor who owes Domestic Support Obligation __Thomas Brown
                           3 )The Debtor is required to pay all post-petition Domestic Support Obligations directly to the holder of the claim and
                           not through the Chapter 13 Plan.
                           4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support obligation as defined in 11
                           U.S.C. § 101(14A):

Name of Creditor                                                           Address, City, State, Zip Code           Telephone Number
   1) Jennifer feigel                                                      1513 Fruitland Dr. Chattanooga, TN
                                                                           37412
      2) Macayla Budin                                                     3715 Harrison #221 Bellevue, NE
                                                                           68147
3) Nebraska Department of Health & Human Se                                Po Box 95026 Lincoln NE 68509-000
Attn: Bankruptcy
4) Tennessee Child Support                                                 400 Deadrick Street Nashville TN
Department of Human Services                                               37243-0000


             B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                           1)      None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

             C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. § 507(a)(1)(B)

                           1)      None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.

             D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                           1)      None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.
                           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Federal: $7,302.19                                          State: $                                  Total: $7,302.19


             E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                           1)      None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

             F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.                    SECURED CLAIMS

             A. Home Mortgage Claims
                (including claims secured by real property which the debtor intends to retain)

                           1)      None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
Page 3 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11     Filed 03/13/19 Entered 03/13/19 15:31:48                   Desc Main
                                                                     Document     Page 4 of 8
 Debtor                Thomas Owen Brown                                                        Case number        19-80295
                       Tammy Ann Brown


             B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments to creditors holding claims
                 secured by personal property shall be paid as set forth in subparagraphs (1) and (2):

                  1) Secured Claims to which § 506 Valuation is NOT applicable:
                           a.     None. If “None” is checked, the rest of § 6(B)(1) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by a purchase money security interest in a personal motor vehicle,
                              incurred within 910 days of filing of the bankruptcy OR debts secured by a purchase money security interest in “any
                              other thing of value,” incurred within one year prior to filing of the bankruptcy. These claims will be paid in full with
                              interest as provided below. Unless otherwise ordered by the Court, the claim amount stated on a proof of claim or
                              amended proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                              amount listed below.
 Name of Creditor   Property              Estimated Claim       Pre-confirmation      Post-confirmation Minimum Monthly Total Payments
                    Description           Amount                Interest Rate &       Interest Rate        Payment Amount       Plus Interest
                                                                Dollar Amount
                                                                Limit, If Any
 1. Pentagon        2017 Chevrolet
 Federal Credit     Trax LS 14,000+                                    0.00%
 Union              miles                 $25,293.00                   $0.00                 7.25%               $150.00                $28,755.19


                  2) Secured Claims to which § 506 Valuation is applicable:
                           a.     None. If “None” is checked, the rest of § 6(B)(2) need not be completed or reproduced.
                           b. Claims listed in this subsection are debts secured by personal property not described in the prior paragraph of this plan,
                              6(B)(1)(b). These claims will be paid either the value of the secured property or the amount of the claim, whichever is
                              less, with interest as provided below. The portion of a claim that exceeds the value of the secured property will be
                              treated as an unsecured claim. In this District, the value of the secured property is determined by the proof of claim,
                              subject to the right of the Debtor to object to such valuation.
 Name of Creditor   Property              Estimated Value of Pre-confirmation          Post-confirmation Minimum Monthly Total Payments
                    Description           Security or Amount Interest Rate &           Interest Rate        Payment Amount        Plus Interest
                                          Owed (use lowest Dollar Amount
                                          amount)               Limit, if any
 1. Sterling        Wedding rings
 Jewelers/Kay       and costume                                        0.00%
 Jewelers           jewelry               $842.00                      $0.00                  0.00%                                          $842.00


             C. Surrender of Property

                           1)      None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

             D. Lien Avoidance and Lien Stripping

                           1)      None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.                    EXECUTORY CONTRACTS/LEASES

             A. The Debtor assumes the executory contract/lease referenced below and provides for the regular contract/lease payment to be included in
                the Chapter 13 plan. All other executory contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in monthly
                payments as noted below:

             B. Check One
                1)    None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.                    CO-SIGNED UNSECURED DEBTS

             A.       None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.               UNSECURED CLAIMS
             A. Allowed unsecured claims shall be paid pro rata from all remaining funds.


Page 4 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11           Filed 03/13/19 Entered 03/13/19 15:31:48                   Desc Main
                                                                           Document     Page 5 of 8
 Debtor                Thomas Owen Brown                                                            Case number     19-80295
                       Tammy Ann Brown

PART 10.                   ADDITIONAL PROVISIONS

             A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the Court may confirm the plan
                 without further hearing.

             B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the time a discharge is issued, and the
                 Debtor shall have the sole right to use and possession of property of the estate during the pendency of this case.

             C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days after the filing of the petition
                 except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy Procedure.

             D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim provided for by the plan shall
                retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

             E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is approved for all post confirmation
                pleadings. Pleadings shall include applications for fees, amended plans and motions. Pleadings shall be served on all parties in interest.
                For purposes of this limited notice provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who
                has filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a creditor and all creditors
                scheduled as secured or priority creditors. Any pleading filed with limited notice shall include a certificate of service specifically stating it
                was served with limited notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in
                deferral of the motion until a proper certificate of service is filed.

PART 11.           NONSTANDARD PROVISIONS
Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in this
Local Form Plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the opening Notice to Creditors and Debtors
of this plan.




                                                                        NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING WITH THE BANKRUPTCY
CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR THE
DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON
OR BEFORE:

                                                                                  04/16/2019
IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED, THE BANKRUPTCY COURT WILL HANDLE
THE RESISTANCE IN ACCORDANCE WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                                          CERTIFICATE OF SERVICE
On March 13, 2019 , the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting notice by regular United
States mail, postage prepaid. The parties to whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned relies on
the CM/ECF system of the United States Bankruptcy Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee
District of Nebraska

 Dated:       March 13, 2019                                         Debtor(s)

                                                                     By: /s/ Jessie C. Polson
                                                                     Jessie C. Polson #23646
                                                                     3006 South 87th Street
                                                                     Omaha, NE 68124
                                                                     (402) 614-7171
                                                                     (402) 939-0960
                                                                     jessie.polson@SamTurcoLawOffices.com


Page 5 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11     Filed 03/13/19 Entered 03/13/19 15:31:48                   Desc Main
                                                                     Document     Page 6 of 8
 Debtor                Thomas Owen Brown                                                         Case number   19-80295
                       Tammy Ann Brown

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney certify(ies) that wording and order
of the provisions in this Chapter 13 plan are identical to those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.

  Thomas Owen Brown                                                  Tammy Ann Brown                             Aaron's Sales Lease
  1221 S. 122nd Plaza #121                                           1221 S. 122nd Plaza #121                    Attn: Bankruptcy
  Omaha, NE 68144                                                    Omaha, NE 68144                             Po Box 100039
                                                                                                                 Kennesaw, GA 30156


  Acceptance Now                                                     Advance America                             AmeriCredit/GM Financial
  Attn: Acceptancenow Customer Service / B                           3327 L Street                               Po Box 181145
  5501 Headquarters Dr                                               Omaha, NE 68107                             Arlington, TX 76096
  Plano, TX 75024


  AmeriCredit/GM Financial                                           Asc/saf                                     Berlin-Wheeler Inc.
  Attn: Bankruptcy                                                   2100 16th Ave. So                           Attn: Bankruptcy
  Po Box 183853                                                      Great Falls, MT 59405                       Po Box 479
  Arlington, TX 76096                                                                                            Topeka, KS 66601


  Cap1/Justice                                                       Capital One                                 CDL Training Service of Missouri
  Capital One Retail Srvs/Attn: Bankruptcy                           Attn: Bankruptcy                            c/o Dennis Lee
  Po Box 30258                                                       Po Box 30285                                2433 S. 130th Circle, Ste. 300
  Salt Lake City, UT 84130                                           Salt Lake City, UT 84130                    Omaha, NE 68144


  Central Credit Services                                            Check 'n Go                                 CHI Health
  PO Box 390916                                                      9517 Q Street                               7753 Solution Ctr.
  Minneapolis, MN 55439                                              Omaha, NE 68127                             Chicago, IL 60677



  CHI Health Business Office                                         Childrens Hospital Medical Center           Citicards Cbna
  2301 North 117th Ave., Suite 100                                   PO Box 952806                               Citi Bank
  Omaha, NE 68164                                                    Saint Louis, MO 63195-2806                  Po Box 6077
                                                                                                                 Sioux Falls, SD 57117


  Cnac                                                               Comenity Bank/Gordmans                      Comenity Bank/Torrid
  5500 L Street                                                      Attn: Bankruptcy                            Attn: Bankruptcy
  Omaha, NE 68117                                                    Po Box 182125                               Po Box 182125
                                                                     Columbus, OH 43218                          Columbus, OH 43218


  Comenity Bank/Victoria Secret                                      Comenity Capital Bank/HSN                   Comenitycapital/Big Lot
  Attn: Bankruptcy                                                   Attn: Bankruptcy Dept                       Attn: Bankruptcy Dept
  Po Box 182125                                                      Po Box 182125                               Po Box 182125
  Columbus, OH 43218                                                 Columbus, OH 43218                          Columbus, OH 43218




Page 6 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11     Filed 03/13/19 Entered 03/13/19 15:31:48                  Desc Main
                                                                     Document     Page 7 of 8
 Debtor                Thomas Owen Brown                                                           Case number   19-80295
                       Tammy Ann Brown

  Continental Finance Company                                        Convergent Oustanding, Inc.                  Credit First National Association
  Attn: Bankruptcy                                                   800 SW 38th                                  Attn: Bankruptcy
  Po Box 8099                                                        PO Box 9004                                  Po Box 81315
  Newark, DE 19714                                                   Renton, WA 98057                             Cleveland, OH 44181


  Credit Management Services                                         Credit One Bank                              DCI Credit Services
  c/o Drew Graham                                                    Attn: Bankruptcy Department                  1409 W Villard
  PO Box 1512                                                        Po Box 98873                                 Drawer 1347
  Grand Island, NE 68802                                             Las Vegas, NV 89193                          Dickinson, ND 58602


  Dept of Ed / 582 / Nelnet                                          Douglas County Attorney                      Douglas County Treasurer
  Attn: Claims                                                       428 Hall Of Justice                          909 Civic Center
  Po Box 82505                                                       Omaha, NE 68183                              1819 Farnam Street
  Lincoln, NE 68501                                                                                               Omaha, NE 68183


  Dynamic Recovery Solutions                                         ERC/Enhanced Recovery Corp                   EZ Money
  P O Box 25759                                                      Attn: Bankruptcy                             4654 Dodge St.
  Greenville, SC 29616                                               8014 Bayberry Road                           Omaha, NE 68132
                                                                     Jacksonville, FL 32256


  FedLoan Servicing                                                  Financial Recovery Servcies Inc              Fingerhut
  Attn: Bankruptcy                                                   PO Box 385908                                Attn: Bankruptcy
  Po Box 69184                                                       Minneapolis, MN 55438-5908                   Po Box 1250
  Harrisburg, PA 17106                                                                                            Saint Cloud, MN 56395


  Fingerhut                                                          First Premier Bank                           GC Services Limited Partnership
  Attn: Bankruptcy                                                   Attn: Bankruptcy                             6330 Gulfton
  6250 Ridgewood Rd                                                  Po Box 5524                                  Houston, TX 77081
  Saint Cloud, MN 56303                                              Sioux Falls, SD 57117


  GC Services Limited Partnership                                    General Service Bureau                       Genesis Bc/celtic Bank
  PO Box 329250                                                      PO Box 641579                                Attn: Bankruptcy
  Columbus, OH 43232                                                 Omaha, NE 68164                              268 South State Street Ste 300
                                                                                                                  Salt Lake City, UT 84111


  H R Block                                                          Internal Revenue Service                     Jefferson Capital Systems
  PO Box 677463                                                      PO Box 7346                                  16 McLeland Rd
  Dallas, TX 75267-7463                                              Philadelphia, PA 19101-7346                  Saint Cloud, MN 56303



  Jefferson Capital Systems, LLC                                     Jennifer Feigel                              Kohls/Capital One
  Po Box 1999                                                        1513 Fruitland Dr                            Kohls Credit
  Saint Cloud, MN 56302                                              Chattanooga, TN 37412                        Po Box 3120
                                                                                                                  Milwaukee, WI 53201


Page 7 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
            Case 19-80295-TLS                             Doc 11     Filed 03/13/19 Entered 03/13/19 15:31:48                Desc Main
                                                                     Document     Page 8 of 8
 Debtor                Thomas Owen Brown                                                         Case number    19-80295
                       Tammy Ann Brown

  LVNV Funding/Resurgent Capital                                     Macayla Budin                               Mercury/FBT
  Attn: Bankruptcy                                                   3715 Harrison #221                          Attn: Bankruptcy
  Po Box 10497                                                       Bellevue, NE 68147                          Po Box 84064
  Greenville, SC 29603                                                                                           Columbus, GA 31908


  Messerli Kramer c/o Katie Figgins                                  MidAmerica Bank Trust Company               Midland Credit
  3033 Campus Dr Ste 250                                             Attn: Bankruptcy                            2365 Northside Dr, Ste 300
  Minneapolis, MN 55441-2662                                         216 West Second St                          San Diego, CA 92108
                                                                     Dixon, MO 65459


  Midland Credit Management                                          Midwest Recovery Systems                    National Account Syste
  PO Box 2001                                                        Attn: Bankruptcy                            Attn: Bankruptcy Department
  Warren, MI 48090                                                   Po Box 899                                  1724 N. 120th St.
                                                                     Florissant, MO 63032                        Omaha, NE 68145


  National Account Systems                                           Nebraska Department of Health Human Se      Nebraska Department Of Revenue
  PO Box 45767                                                       Attn: Bankruptcy                            Attn: Bankruptcy Unit
  Omaha, NE 68145                                                    Po Box 95026                                PO Box 94818
                                                                     Lincoln, NE 68509                           Lincoln, NE 68509-4818

  Omaha Children's Clinic                                            Pacific Winds Apartments                    Paycheck Advance
  19102 Q St., Suite 102                                             1215 Fawn Parkway Plaza                     10627 Fort St.
  Omaha, NE 68135                                                    Omaha, NE 68144                             Omaha, NE 68134

  Paypal                                                             Pentagon Federal Credit Union               Portfolio Recovery
  PO Box 5138                                                        Attn: Bankruptcy                            Po Box 41021
  Timonium, MD 21094                                                 Po Box 1432                                 Norfolk, VA 23541
                                                                     Alexandria, VA 22313

  Red Credit Solutions c/o Ashley Faier                              Santander Consumer USA                      Sterling Jewelers/Kay Jewelers
  6910 Pacific Street                                                Attn: Bankruptcy                            Attn: Bankruptcy
  Ste 425                                                            Po Box 961245                               375 Ghent Rd
  Omaha, NE 68106                                                    Fort Worth, TX 76161                        Akron, OH 44333

  Synchrony Bank/Care Credit                                         Synchrony Bank/Gap                          Synchrony Bank/Kirklands
  Attn: Bankruptcy Dept                                              Attn: Bankruptcy Dept                       Attn: Bankruptcy Dept
  Po Box 965060                                                      Po Box 965060                               Po Box 965060
  Orlando, FL 32896                                                  Orlando, FL 32896                           Orlando, FL 32896

  Synchrony Bank/Walmart                                             Target                                      Tennessee Child Support
  Attn: Bankruptcy                                                   Attn: Bankruptcy                            Department of Human Services
  Po Box 965060                                                      Po Box 9475                                 400 Deadrick Street
  Orlando, FL 32896                                                  Minneapolis, MN 55440                       Nashville, TN 37243

  Trident Asset Management                                           Verizon Wireless                            Wells Fargo Dealer Services
  Attn: Bankruptcy                                                   Attn: Verizon Wireless Bankruptcy Admini    Attn: Bankruptcy
  Po Box 888424                                                      500 Technology Dr, Ste 550                  Po Box 19657
  Atlanta, GA 30356                                                  Weldon Spring, MO 63304                     Irvine, CA 92623



Page 8 of 8
2017 12 1 Nebraska Standard Chapter 13 Plan
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
